Citation Nr: 0320300	
Decision Date: 08/15/03    Archive Date: 08/25/03

DOCKET NO.  00-01 966A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from November 1952 to November 
1954.

This appeal originally arose from a December 1999 rating 
action that denied service connection for hypertension and a 
post-traumatic stress disorder (PTSD).  A Notice of 
Disagreement was received in January 2000, and a Statement of 
the Case (SOC) was issued in February 2000.  A Substantive 
Appeal was received subsequently in February 2000.  In 
October 2000, the RO notified the veteran of a hearing that 
had been scheduled for him before a hearing officer at the RO 
for a date in November.  In November 2000, the veteran 
submitted a statement expressing a desire to cancel the 
hearing.

By rating action of November 2000, the RO granted service 
connection for PTSD; as this constitutes a full grant of the 
benefit sought on appeal with respect to that issue, it is no 
longer before the Board.  The November 2000 rating action 
also confirmed and continued the denial of service connection 
for hypertension, and a Supplemental SOC (SSOC) was issued 
subsequently that month.  

In August 2002, the Board of Veterans' Appeals (Board) 
determined that further evidentiary development was warranted 
in this case, and undertook such development pursuant to the 
provisions of 38 C.F.R. § 19.9 (2002).  In November 2002, the 
Board notified the veteran and his representative of the 
additional development.

As a final preliminary matter, the Board notes that in 
written argument dated in July 2002, the veteran's 
representative raised the issue of service connection for 
hypertension as secondary to the veteran's service-connected 
PTSD.  As this matter has not been adjudicated by the RO, and 
is, thus, not in appellate status, and is not inextricably 
intertwined with the issue on appeal (see Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991)), it is referred to 
the RO for appropriate action.




REMAND

Pursuant to the Board's development, additional medical 
evidence was received by the Board in April and July 2003.  
However, the Board is unable to render a decision on the 
basis of such evidence at this time.

The provisions of 38 C.F.R. § 19.9 essentially conferring 
upon the Board jurisdiction to adjudicate claims on the basis 
of evidence developed by the Board, but not reviewed by the 
RO, recently have been held to be invalid.  Disabled American 
Veterans (DAV) v. Secretary of Veterans Affairs (Secretary), 
327 F. 3d 1339 (Fed. Cir. 2003).  In view of the above, and 
to avoid any prejudice to the veteran (see Bernard v. Brown, 
4 Vet. App. 384, 394 (1995)), the matter on appeal must be 
returned to the RO for consideration of the claim in light of 
the additional evidence added to the record since the 
November 2000 SSOC. 

Additionally, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  The VCAA and its implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  
They also include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of the VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of the VA with respect 
to its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has not been accomplished.  

Initially, the Board notes that the record does not include 
any correspondence from the RO specifically addressing the 
VCAA notice and duty to assist provisions as they pertain to 
the claim currently on appeal, to particularly include the 
duty, imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), requiring the VA to explain what evidence will be 
obtained by whom.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Action by the RO is required to satisfy the 
notification provisions of the VCAA.  See DAV v. Secretary, 
337 F.3d at 1339.  After providing the requisite notice, the 
RO should attempt to obtain all pertinent evidence for which 
the veteran provides sufficient evidence, and, if necessary, 
authorization.

The Board also finds that specific additional development of 
the claim is warranted.  In this regard, the Board notes that 
the VCAA requires the VA to make reasonable efforts to assist 
claimants in obtaining evidence necessary to substantiate a 
claim for benefits, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
Such assistance includes making reasonable efforts to obtain 
relevant records that the claimant adequately identifies to 
the VA and authorizes the VA to obtain.  See 38 U.S.C.A § 
5103A(a),(b).  In claims for disability compensation, such 
assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d).

In this case, the National Personnel Records Center (NPRC) 
has indicated that the veteran's service medical records are 
unavailable, presumably having been destroyed in a fire there 
years ago.  However, the NPRC also indicated that alternate 
records sources existed which often contained information 
that could be used to reconstruct service record data lost in 
the fire.  In attempting to provide information from 
alternate records sources concerning illness or injury while 
in military service, such as morning reports, the NPRC stated 
that they would need additional information as to the 
approximate dates of illness or injury and the specific 
organizational assignments (company, battalion, regiment, 
division, group, etc.) at that time.  The Board finds that 
the RO should contact the veteran and request that he provide 
such information prior to attempting to obtain such records 
from the NPRC.

The veteran also has indicated that he receives treatment at 
the VA Clinic in Alquippa, Pennsylvania.  The RO should 
obtain and associate with the claims file all such records of 
treatment for hypertension up to the present time, as well as 
undertake efforts to obtain all pertinent outstanding medical 
records from any additional source(s) identified by the 
veteran, following the procedures prescribed in 38 C.F.R. 
§ 3.159.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance therewith.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development and/or notification 
action deemed warranted by the VCAA prior to adjudicating the 
claims on appeal.

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

1.  The RO should request that the VA 
Clinic in Alquippa, Pennsylvania furnish 
copies of all records of treatment and 
evaluation of the veteran for 
hypertension up to the present time.  The 
RO should follow the procedures 
prescribed in 38 C.F.R. § 3.159.  All 
records and/or responses received should 
be associated with the claims file.

2.  The RO should contact the veteran 
request that he identify, as specifically 
as possible, the names and addresses of 
all military facilities at which he was 
treated for hypertension in service (the 
specific organizational assignments, such 
as company, battalion, regiment, 
division, group, etc.), as well as the 
dates of treatment.  The veteran's 
response should be associated with the 
claims file.

3.  If the veteran responds with specific 
information, the RO should then contact 
the NPRC and request a search of 
alternate records sources, including 
morning reports, concerning any treatment 
of the veteran for hypertension in 
service.  If such records do not exist, 
have been destroyed, or are otherwise 
unavailable, the NPRC should be requested 
to provide a statement to that effect.  
All records and/or responses received 
should be associated with the claims 
file.

4.  Thereafter, the RO should furnish the 
veteran and his representative a letter 
notifying them of the VCAA and the duties 
to notify and assist imposed thereby, 
specifically as regards the claim 
currently on appeal.  The letter should 
include a summary of the evidence 
currently of record that is pertinent to 
the claim (along with that requested, but 
not yet received), and specific notice as 
to the type of evidence necessary to 
substantiate that claim.  

To ensure that the duty to notify the 
veteran what evidence will be obtained by 
whom is met, the RO's letter should 
include a request that he provide 
sufficient information and, if necessary, 
authorization to enable the VA to obtain 
any medical records pertaining to 
evaluation or treatment for the claimed 
disability that are not currently of 
record, and assurance that the RO will 
attempt to obtain the evidence if 
sufficient information and/or evidence is 
provided.  The RO's letter should also 
invite him to submit any pertinent 
evidence in his possession, and explain 
the type of evidence that is his ultimate 
responsibility to submit.

5.  After the veteran responds (or a 
reasonable time period for his response 
has expired), the RO should assist him in 
obtaining any additional evidence 
identified by following the procedures 
set forth in        38 C.F.R. § 3.159.  
If any records sought are not obtained, 
the RO should notify him and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

6.  To help avoid future remand, the RO 
must ensure that all requested 
notification and development action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.

8.  After completing the requested 
notification and development, and any 
additional notification and/or 
development deemed warranted, the RO 
should readjudicate the claim for service 
connection for hypertension in light of 
all pertinent evidence and legal 
authority.

9.  If the benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and his representative an 
appropriate SSOC (to include clear 
reasons and bases for the RO's 
determination), and afford them the 
requisite time period for response before 
the claims file is returned to the Board 
for further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran and his 
representative need take no action until otherwise notified, 
but they may furnish additional evidence and/or argument 
during the appropriate timeframe.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the U.S. Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


